           Case 1:09-cr-01231-RJS Document 26 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                      No. 09-cr-1231 (RJS)
                                                                         ORDER
 MARK ANTHONY SMITH,

                                Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         Now before the Court is Supervisee’s motion for early termination of his eight-year term

of supervised release, which neither the government nor Probation opposes. For the reasons stated

on the record during the videoconference held earlier today, IT IS HEREBY ORDERED THAT

Supervisee’s request for early termination of his supervised release is GRANTED. The Court

extends its best wishes for Mr. Smith’s continued success in all his future endeavors.

SO ORDERED.

Dated:          August 25, 2020
                New York, New York
                                                     ____________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
